Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action from 31-May-2022, the applicant has filed a request for consideration under the AFCP2.0 program, including an amendment with remarks on 20-July-2022 [herein “Amendment”]. Applicant’s amendment is directed to independent claims 1 and 14. These claims have been modified to add the limitations which were formerly in dependent claim 23, and claim 23 has been canceled.
Response to Arguments
In response to the Final Office Action from 31-May-2022, the applicant has filed a request for consideration under the AFCP2.0 program, including an amendment with arguments/ remarks on 20-July-2022 [herein “Argument”]. In this argument, Applicant notes that the limitations from claim 23 have been moved into independent claims 1 and 14, and also notes that former claim 23 had been objected to in the Final Office Action as being allowable subject matter. As a result, Applicant points out that both claim 1 and claim 14 should be allowable, along with their dependent claims (1-13 and 22 and 14-21 respectively). Examiner has considered this argument and after further search agrees with Applicant’s conclusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to testing circuits and, in particular, to a testing circuit designed to detect an open word line condition of memory circuits.
Regarding independent claim 1, the prior art of record does not teach wherein the clamp control signal propagates on a signal line from an output of a control circuit to the first clamp circuit and further propagates from the first clamp circuit to an input of the first comparator circuit, and wherein a propagation time for the clamp control signal on the signal line from the output of the control circuit to the input of the first comparator circuit is sufficient for the first encoder circuit to complete encoding of the signals on the plurality of word lines to generate the first encoded address for comparison by the first comparator circuit.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2 – 13 and 22) are also allowable.
Regarding independent claim 14, the prior art of record does not teach propagating said clamp control signal over a signal line to a clamp circuit performing said clamping and further to a comparison circuit performing said comparing; wherein a propagation time for the clamp control signal along the signal line to the comparison circuit is sufficient for completing said encoding signals on the plurality of word lines to generate the first encoded address for comparison to the row address.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 14 is allowable.  As a result, the claims which depend from claim 14 (15 – 21) are also allowable.
Therefore, claims 1 – 22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111